ORDER
PER CURIAM.
Appellant, Eugene Williams (“defendant”), appeals the judgment of the Circuit Court of the City of St. Louis, following a jury trial, convicting him of one count of assault in the first degree, section 565.050 *756RSMo 2000,1 one count of armed criminal action, section 571.015, and one count of unlawful use of a weapon, section 571.030.1(4). Defendant was sentenced as a prior and persistent offender to terms of eighteen years, eighteen years, and five years, respectively, all sentences to run concurrently. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 2000.